Citation Nr: 0905269	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic renal 
failure, to include as secondary to either sarcoidosis or to 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
appellant's claims for service connection for hypertension 
and for chronic renal failure.  

In a February 2005 rating decision, the RO denied the 
appellant's claim for service connection for sarcoidosis.  
The appellant has appealed both decisions.

In November 2008, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  He also submitted 
additional evidence and waived initial RO consideration of 
this new evidence.  The Board accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), are applicable 
to this case.  Information concerning the VCAA was provided 
to the veteran by correspondence dated in April 2002, June 
2004, August 2004 and March 2006.  However, the veteran has 
never received VCAA notice of the information and evidence 
needed to substantiate a secondary service connection claim.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, on remand the veteran must be sent VCAA notice of 
the information and evidence necessary to substantiate his 
claim for service connection for chronic renal failure, to 
include as secondary to either sarcoidosis or to 
hypertension.

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate his disability compensation claims.  
38 C.F.R. § 3.159.  The Board finds that an attempt should be 
made to associate with the claims file records from his 
application for disability benefits from the Social Security 
Administration (SSA).

A rating action in February 2005 denied service connection 
for sarcoidosis, noting that service treatment records showed 
pulmonary sarcoidosis in January 1979.  Earlier service 
treatment records dated in August 1978 also note the presence 
of the disease.  The basis of the denial was that there was 
no present evidence of sarcoidosis.  The March 2006 statement 
of the case concluded that VA treatment records showed no 
signs of sarcoidosis.  Thereafter, the veteran submitted 
private medical statements, including a March 2008 statement 
from the Diagnostic and Medical Clinic which included the 
impression: sarcoid.     

During his January 2008 VA examination, the veteran informed 
the examiner that he had been receiving Social Security 
disability benefits since 2000.  There is no indication in 
the claims file that the RO ever attempted to obtain a copy 
of SSA's decision awarding benefits or the veteran's SSA 
medical records.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Therefore, when VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding medical records.  The claims file 
reflects that the veteran has received treatment from the VA 
Medical Center ("VAMC") in Biloxi, Mississippi, and from a 
VA clinic in Mobile, Alabama; however, as the claims file 
only includes records from those facilities dated up to 
October 2004, any additional records from those facilities 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
medical evidence utilized in processing 
such claim is not available, that fact 
should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  

2.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated him for his 
sarcoidosis, hypertension, and renal 
failure disorders.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder, 
including copies of VA medical records 
from the Biloxi VAMC and from a VA clinic 
in Mobile, Alabama, dated from October 
2004 to the present.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
pulmonary examination to determine 
whether the veteran has sarcoidosis.  
Diagnostic tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   Based on a review of the 
record, examination of the veteran, and 
the results of any diagnostic testing, 
the physician is requested to offer an 
opinion as to whether the veteran 
presently has sarcoidosis, and if so, is 
the present sarcoidosis related to any 
events in service?  Sustainable reasons 
and bases are to be provided for any 
opinion provided.   

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




